            Case 2:16-cv-01133-JD Document 265 Filed 04/06/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASPEN SPECIALTY INSURANCE           :           CIVIL ACTION
COMPANY                             :
                                    :
            v.                      :
                                    :
HOSPITALITY SUPPORTIVE              :
SYSTEMS, LLC, et al.                :           NO. 16-1133
______________________________________________________________________________

HOSPITALITY SUPPORTIVE                       :              CIVIL ACTION
SYSTEMS, LLC                                 :
                                             :
               v.                            :
                                             :
AIG SPECIALITY INSURANCE                     :
COMPANY, et al.                              :              NO. 18-3777


                                           ORDER


       AND NOW, this 6th day of April, 2021, after a telephone conference call this same day

regarding discovery issues, it is hereby

                                           ORDERED

       1.      Counsel for defendant McGriff Siebels & Williams, Inc. (“McGriff”) and counsel

for defendant Inservco Insurance Services, Inc. (“Inservco”) shall review the production of

documents made by Aspen Specialty Insurance Company (“Aspen”) and the HSS Defendants (as

defined in the Court’s July 16, 2020 Order (Doc. No. 224)), and shall report to the undersigned

by May 7, 2021 as to whether they believe a further mediation session would be productive

and/or whether they request further discovery.




                                                 1
            Case 2:16-cv-01133-JD Document 265 Filed 04/06/21 Page 2 of 3




       2.      No later than May 3, 2021, counsel for Aspen shall provide McGriff and Inservco

a letter setting forth Aspen’s position as to the liability of McGriff and Inservco in light of the

recent production of documents made to these two defendants.

       3.      No later than May 3, 2021, the HSS Defendants shall provide the parties with a

revised privilege log in light of its recent additional production of documents.

       4.      No later than April 20, 2021, Aspen, if it chooses, may make any informal

discovery requests to McGriff and Inservco.

       5.      No later than April 13, 2021, Aspen shall identify a sample of twenty-four (24)

“weekly claim catalog lists” to counsel for the HSS Defendants, which the HSS Defendants must

produce to Aspen no later than April 27, 2021. If the HSS Defendants choose to withhold or

make redactions to these charts, they shall provide a privilege log stating the reasons for such

withholdings and/or redactions. This Order is without prejudice to Aspen’s right to request

production of additional claim catalog lists.

       6.      No later than April 23, 2021, Aspen may send a letter to the undersigned

requesting in camera review of a sampling of documents withheld from discovery by the HSS

Defendants. This letter shall discuss the legal principles relied upon by Aspen in challenging the

HSS Defendants’ assertions of privilege.

       7.      No later than April 23, 2021, the HSS Defendants shall notify the undersigned

and the parties in writing whether they object to Aspen producing the Patriot National, Inc.

documents to McGriff, Inservco and the Intervenors.

       8.      The HSS Defendants and Aspen shall meet and confer regarding the HSS

Defendants’ discovery requests to Aspen. If the parties cannot agree regarding the same, counsel




                                                  2
            Case 2:16-cv-01133-JD Document 265 Filed 04/06/21 Page 3 of 3




for the HSS Defendants shall advise the undersigned in writing of the outstanding issues and

specify the relief they seek.

       9.      A conference call is scheduled for May 7, 2021 at 9:00 a.m. ET. JAMS will

provide contact information.




                                            _/s/ Thomas J. Rueter      ________
                                            THOMAS J. RUETER
                                            United States Magistrate Judge (Ret.)
                                            Special Master




                                               3
